Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 3, 2014

                                          No. 04-14-00718-CV

                                   IN RE Leticia R. BENAVIDES

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

        On October 16, 2014, relator filed a petition for writ of mandamus and an emergency
motion for stay of a December trial setting in the underlying divorce proceeding. On October 17,
this court requested a response to the petition for writ of mandamus. On October 31, the real
parties in interest filed an opposed motion for extension of time to file a response.

        The real parties’ motion for extension of time is GRANTED. Any response to the petition
for writ of mandamus in this original proceeding is due by November 7, 2014.

       In addition, relator’s emergency motion for stay is GRANTED. All proceedings in Cause
No. 2012CVG001995-C3, styled In the Matter of the Marriage of Carlos Y. Benavides, Jr. and
Leticia R. Benavides, pending in County Court at Law No. 2, Webb County, Texas, are
TEMPORARILY STAYED pending further order of this court.

           It is so ORDERED on November 3rd, 2014.                              PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2012CVG001995-C3, styled In the Matter of the Marriage of Carlos Y.
Benavides Jr. and Leticia R. Benavides, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Jesus Garza presiding.